Per Curiam.
It is stated by the counsel for the appellant that this appeal has been taken in order to lay a foundation for a writ of error from the Supreme Court of the United States.
It was unnecessary for that purpose. Such writs of error run to the highest- court of the State in which a decision in the suit could he had. U. S. Rev. Stat. § 709. In the present case the Superior Court may properly be regarded as occupying that position. On the reservation upon which it previously came here (Clarke's Appeal from Probate, 70 Conn. 195), the Superior Court was advised to render the precise judgment which is the subject of this appeal. This advice was mandatory. Ho other decision could have been pronounced by the Superior Court than that which was pronounced. It was the last word of the judicial authority of this State. Ho right remained to review here a judgment which this court had on full consideration advised the Superior Court to render. It was therefore reviewable on a *484writ of error issuing directly to that court from the Supreme Court of the United States. Gregory v. McVeigh, 28 Wall. 294; Foote v. Women’s Board of Missions, 162 U. S. 439.
_ It is true, however, that under circumstances quite similar, such writs have been addressed to the highest court in the State, and that this court has recognized the validity of that method of procedure. Atherton v. Fowler, 91 U. S. 143; New Haven & Northampton Co. v. State, 44 Conn. 376, 392. The latter decision was given at a túne when the practice in this respect, upon writs of error from the Supreme Court of the United States to State courts, could not be considered as fully settled. We shall on this occasion follow the precedent thus established, but have thought it proper to explain our views at length as to the correct practice, so that appeals of this character may not hereafter be unnecessarily brought.
There is no error.